Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This application is a CON of 15/803,295 11/03/2017, updated as PAT 10,968,502 and 15/803,295 has PRO 62/417,683 11/04/2016.

DETAILED ACTION
Claims 1, 9, 13, and 15 have been amended; claims 20-24 are added as new claims.

Election/Restrictions
In view of the Applicant’s amendments and argument in the “Response of the election/restriction” dated 10/03/2022, the restriction between Group I and Group II has been withdrawn. The restriction between Group I and Group III is still proper and the Applicant has elected Product claims (Group I and Group II). Therefore, claims 12-19 are withdrawn from consideration as non-elected claims; claims 1-11 and claims 20-24 remain for examination, wherein claims 1 and 9 are independent claims.

Claim Objections
Claims 2-3, 20, and 22 are objected to because of the following informalities: proper unit (wt% according to claims 1 and 9) should be added for the ranges of the claimed alloy elements in the instant claims.  Appropriate correction is required.
Claim 21 objected to because of the following informalities: both claim 4 and claim 21 depend on claim 1 and include the same limitations. Claim 21 should be deleted or amended to depend on claim 9.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claims 2-8, 10-11, and 20-24 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  “The cold rolled, complex metallographic structured steel” in the beginning of each of these claims do not corresponding to the limitation in the corresponding independent claims 1 and 9. Claims 1 and 9 indicate “ A galvannealed cold rolled, complex metallographic structured steel”.  Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements. Proper amendments are necessary.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-6, 8-10, and 20-24 are rejected under 35 U.S.C. 103 as being unpatentable over Azuma et al (US-PG-pub 2015/0329950 A1, listed in IDS filed on 2/5/2021, thereafter PG’950).
Regarding claims 1-6, 9, and 20-24, PG’950 teaches a steel sheet (Title, Abstract and claims of PG’950) manufactured by galvannealed (Cl.8, par.[0086], [0132] of PG’950) and cold-rolling (par.[0149] of PG’950), which reads on the galvannealed cold rolled steel as recited in the instant claims. The comparison between composition ranges, phases, and properties in the instant claims and the composition of the sample #S in table 1; properties and microstructure of #S-8 in table 3-2 of PG’950 is listed in following table. All of the composition ranges, major phases, and properties disclosed by the working sample S in table 1 and #S-8 in table 3-2 of PG’950 are within the claimed ranges of the instant claims. The working sample #S-8 in table 3-2 of PG’950 includes 68 vol.% Martensite in the alloy, which is very close to the up limit 65 Vol.% martensite as recited in the instant claim 1. Furthermore, PG’950 specify applying different heat treatments to control the martensite amount in range of 33-87vol.% (Table 2-2 and 3-2 of PG’950), which overlap the claimed martensite amount as recited in the instant claim 1. PG’950 specify adjusting C amount in range of 0.01-0.2 (claims and par.[0116]-[0117] of PG’950), whioch also overlaps the range of 0.02-0.1 wt% C as recited in the instant claim 9. Closing and/or overlapping in martensite amount and/or C amount create prima facie case of obviousness. MPEP 2144 05 I. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the amount of martensite amount and/or C amount in the alloy as claimed since PG’950 teaches the same steel sheet manufactured by the same galvannealed and cold-rolling processes throughout whole disclosing range.

 Element
From instant Claims 1 and 9 (in wt%) 
PG’950 (wt%) 
sample #S (table 1)
Within range
(in wt.%)
C
0.02- 0.2 (cl.1)
0.02-0.1 (cl.9)
0.20
0.01-0.2
0.20 (cl.1)
overlapping: 0.02-0.1(cl.9)
Mn
1.0- 3.5
2.11
2.11
P
0.1 or less
0.013
0.013
Si
1.2 or less
0.87
0.87
Al
0.01- 0.1
0.02
0.02
N
0.02 or less
0.0023
0.0023
Cu
0.6 or less
Trace amount
Trace amount
V
0.12 or less
Trace amount
Trace amount
B
No intentional adding
No  intentional adding
No  intentional adding
Fe
Balance + impurities
Balance + impurities
Balance + impurities

From instant Claims 2 and 20 (in wt%)


At least one chosen from 
0.05-3.5 from: Mo, Cr, Ni, and combination
Cr: 0.29
Cr: 0.29

From instant Claims 3 and 21 (in wt%)


At least one
0.005-0.8 from
Ti, Nb or combination
Ti: 0.067
Nb: 0.002
Ti: 0.067
Nb: 0.002

From instant Claims 1 and 9 (Vol%)
PG’950 example #S-8 in table 3-2
PG’950 example #S-8 in table 3-2
Martensite
35-65
68
33-87 
68 is very close to up-limit 65 in the instant claims;
Overlapping 35-65
Bainite
30-45
32
32
Ferrite
balance
balance
balance

Claims 4-6, 21, and 23-24 


TS
1000 MPa or more (Cl.4, 6, 21, 24)
1492 MPa
1492 MPa
Elongation
10% or more (cl.5-6 and 23-24) 
10%
10%
YS/TS
60% or more (Cl.5-6 and 23-24)
1385/1492 = 93%
93%


Regarding claims 8 and 10, PG’950 teaches the number density of carbides in one or both of TM and bainite in a range of 1x106 (numbers/mm2) or more and size of the carbides is 300 nm or less (par.[0110]-[0111] of PG’950), which reads on the claimed features of the martensite as recited in the instant claims.

Claims 7 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over PG’950 in view of Kawano et al (US-PG-pub 2015/0344996 A1, listed in IDS filed on 2/5/2021, thereafter PG’996).
Regarding claims 7 and 11, PG’950 does not specify welding as recited in the instant claims. PG’996 teaches a steel material and an impact absorbing member manufactured by cold rolling (Title, Abstract and par.[0110]-[112] of PG’996). The composition comparison between composition ranges and essential process steps in the instant claims and the composition of the sample F in table 1 and #8 in table 4 of PG’996 is listed in following table. All of the composition ranges disclosed by the working sample F in table 1 of PG’996 are within the claimed ranges of the instant claim 1. PG’996 specify applying arc-welding for the steel sheet (par.[0136] of PG’996). Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to apply the arc-welding technique as demonstrated by PG’996 in the process of PG’950 since PG’996 specify that: “a hat-type member was fabricated by arc-welding steel sheet formed into a hat shape with a flat steel sheet. This member was subjected to a bending crash test, in which the collision speed was 64 km/h in a direction perpendicular to the axial direction of the member, to evaluate the collision absorbing performance. The results are shown by the absorbed energy and the occurrence or non-occurrence of cracking at the time of bending crash.” (Par.[0136] of PG’996).

Element
From instant Claim 1 (in wt%) 
PG’996 (wt%) 
sample #F (table 1)
Within range
(in wt.%)
C
0.02- 0.2
0.016
0.016
Mn
1.0- 3.5
2.01
2.01
P
0.1 or less
0.013
0.013
Si
1.2 or less
0.51
0.51
Al
0.01- 0.1
0.017
0.017
N
0.02 or less
0.0046
0.0046
Cu
0.6 or less
Trace amount
Trace amount
V
0.12 or less
Trace amount
Trace amount
B
No intentional adding
No  intentional adding
No  intentional adding
Fe
Balance + impurities
Balance
Balance


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.   A nonstatutory obviousness-type double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and  In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the conflicting application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. 
Effective January 1, 1994, a registered attorney or agent of record may sign a terminal disclaimer. A terminal disclaimer signed by the assignee must fully comply with 37 CFR 3.73(b).

Claims 1-11 and 20-24 are rejected on the ground of nonstatutory obviousness type double patenting as being unpatentable over claims 1-15 of copending application No. 17/201723 (US-PG-pub 2021/0198774 A1).  
Regarding claims 1-11 and 20-24, although the conflicting claims are not identical, they are not patentable distinct from each other with claims 1-15 of copending application No. 17/201723 (US-PG-pub 2021/0198774 A1). All of the alloy composition ranges and phase amount disclosed in claims 1-15 of copending application No. 17/201723 (US-PG-pub 2021/0198774 A1) overlap the ranges of composition ranges, phase amount, and properties as recited in the instant claims, which is a prima facie case of obviousness. MPEP 2144.05 I. Therefore, it would have been obvious to one of ordinary skill in the art at the time the invention was made to optimize the amount of alloy compositions, phase amount, and essential manufacturing steps according to the disclosures claims 1-15 of copending application No. 17/201723 (US-PG-pub 2021/0198774 A1) because claims 1-15 of copending application No. 17/201723 (US-PG-pub 2021/0198774 A1) teaches the same steel alloy throughout the whole disclosed ranges. Thus, no patentable distinction was found in the instant claims compared with the claims 1-15 of copending application No. 17/201723 (US-PG-pub 2021/0198774 A1).
This is a provisional obviousness-type double patenting rejection since the conflicting claims have not in fact been patented.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIE YANG whose telephone number is (571)270-1884.  The examiner can normally be reached on IFP.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jonathan J Johnson can be reached on 571-272-1177.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JIE YANG/Primary Examiner, Art Unit 1734